        Case: 3:21-cv-00348-wmc Document #: 4 Filed: 05/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ROBERT WILLIAM ALLEN,

         Plaintiff,                                                        ORDER
 v.
                                                                  Case No. 21-cv-348-wmc
 SECURUS TECHNOLOGIES, et al

         Defendants.


       Plaintiff Robert William Allen, an inmate in the custody of the Green County Jail, has

filed a proposed civil complaint. Plaintiff is an inmate and, therefore, subject to the 1996

Prisoner Litigation Reform Act. Plaintiff has requested leave to proceed without prepayment

of the filing fee, and submitted several uncertified monthly inmate transaction statements to

support this request. These statements are insufficient to determine whether plaintiff qualifies

for indigent status because plaintiff has not submitted a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint.

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than June 11, 2021. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                                  1
        Case: 3:21-cv-00348-wmc Document #: 4 Filed: 05/21/21 Page 2 of 2




                                              ORDER

        IT IS ORDERED that plaintiff Robert William Allen may have until June 11, 2021 to

submit a certified trust fund account statement for the period beginning approximately June

11, 2021 and ending approximately May 21, 2021. If, by June 11, 2021, plaintiff fails to

respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 21st day of May, 2021.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge




                                                  2
